DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 11/20/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claims 1, 4, 10, 17 and 19 are acknowledged.
Claims 1-19 are currently pending and have been examined under the effective filing date of 2/19/2018.
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
Regarding page 9, adding an additional computing system, different units of measure, and inventory caches does not bring the abstract idea into a practical application, as these limitations serve to use a computer as a tool to perform the abstract idea. Further, the elements of atomizing transactions and reconciling them with inventory counts may be completed in the human mind.
Regarding page 11, art is submitted that discloses the newly added claim limitations. Gilder discloses the limitations of atomizing inventory transactions, converting data, and reconciling databases.  Jenkins discloses the limitations of .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite a method and/or system for receiving inventory events from two different sources, normalize the events into separate transactions for each item, data format conversion, analyze the transactions for unit quantity and location information, and record updated inventory.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a computing system including a processor, and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor to execute an inventory tracking engine which, when executed, causes the computing system to…, a computing system including a processor, and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor to expose an application programming interface providing access to near-realtime inventory information and an inventory tracking engine which, when executed, causes the computing system to…, external computing systems, realtime datastreams, inventory databases and inventory caches individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Step 2B:  These additional elements are not sufficient to amount to significantly more than the judicial exception because nothing in the claims suggest anything more than merely using a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a generic computer device 
Claims 2-9 and 11-18 are rejected under 35 U.S.C. 101.  These claims are directed to limitations that serve to limit the modifying steps. These limitations are directed to the same abstract ideas as the independent claims.  They describe further details about the inventory data such as transfer orders, purchase orders, sales events, and inventory adjustment events. They introduce additional limitations of application programming interface, a replenishment management system, and a user application that do not integrate the judicial exception into a practical application and are not significantly more than an abstract idea; they merely use a computer as a tool to perform the abstract idea. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (Pub. No. US 2017/0255900 A1) in view of Gilder et al. (Pub. No. US 2014/0040182 A1,) and further in view of Jenkins et al. (Patent No. US 7,668,761 B2.)
Regarding Claims 1 and 10, High discloses a system for tracking inventory across a supply chain (High ¶0017; The inventory database 130 has stored upon, stock information at a plurality of item locations associated with the system) including a plurality of retail locations and a plurality of distribution locations, (High ¶0017; central distribution center, a regional distribution center, a local distribution center, a warehouse, an online order fulfillment center, a retail facility) the system comprising: 
a computing system including a processor, and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor to execute an inventory tracking engine which, when executed, causes the computing system to: (High ¶0015; processor, … configured to execute computer readable instructions stored on a computer readable storage memory)
receive a plurality of inventory events generated by two or more external computing system, (High ¶0019; inventory management systems 150A-B may keep track of the information locally and/or update a centrally maintained inventory database 130) the plurality of inventory events comprising realtime datastreams (High ¶0017; the inventory database 130 may comprise a central database that is updated periodically and/or in real-time) representing movements, additions, or subtractions of inventory at any of the plurality of retail locations and the plurality of the distribution locations, (High ¶0018; provide instructions on items to transfer to another item location, including one or more of item type, item count) 
map the inventory transactions to an inventory cache representative of running counts of inventory transactions relative to each of the plurality of inventory locations; (High ¶0019; inventory management systems 150A-B may keep track of the information locally and/or update a centrally maintained inventory database 130)
analyze the inventory transactions from the inventory cache to determine a running count how many units of each item moved to or from each location involved in the events; and (High ¶0019; inventory management system 150A may separately track item counts on the sales floor and item counts in one or more storage areas)
High does not disclose: normalize the one or more inventory events by atomizing each of the plurality of inventory events into separate inventory transactions for each item involved in each inventory event; 
convert the inventory transactions to a single format; and 
record updated inventory counts in an inventory database by resolving the running count against an individual inventory count for each item at each location.
Gilder discloses normalizing the one or more inventory events by atomizing each of the plurality of inventory events into separate inventory transactions for each item involved in each inventory event; (Gilder ¶0069; step of local processing of data to generate normalized or standardized form if requested and a sending function to the one or more data sources from the one or more shadow databases)
convert the inventory transactions to a single format; and (Gilder ¶0131; convert the QBXML format into an in-memory database object representation for rapid insertion into the appropriate consolidation and normalized database)
record updated inventory counts in an inventory database by resolving the running count against an individual inventory count for each item at each location. (Gilder ¶0069; the one or more shadow databases are used for operations in the data collection task to reconcile and collect the data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in High with the known technique of data formatting and processing in Gilder because applying the known technique would have yielded predictable results and resulted in an improved system by allowing different formats of data to be consolidated.
High does not disclose wherein the plurality of inventory events comprise at least a first inventory event having a first unit of measure for items included in the first inventory event and a second inventory event having a second unit of measure for items included in the second inventory event that is different from the first unit of measure.
Jenkins discloses wherein the plurality of inventory events comprise at least a first inventory event having a first unit of measure for items included in the first inventory event and a second inventory event having a second unit of measure for items included in the second inventory event that is different from the first unit of measure. (Jenkins 33:66; load tolerance option on the automated load builder 310 may define a percentage that automated load builder 310 uses to determine when a load is full. A load is full when the mode of transportation is filled to capacity, plus or minus the percentage the user specifies. A transportation mode's capacity can be measured in weight, volume, pallets, and cases. A load is considered full if the load tolerance percentage is met in at least one of these measures.) (Examiner interprets the automated load builder to determine a full load by operating multiple inventory events during loading, with multiple units of measurements in each event.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in High with the known technique of recognizing different units of measure in Jenkins because applying the known technique would have yielded predictable results and resulted in an improved system by allowing inventory data to be viewed in manageable formats. Further, High teaches the combination of references. (High ¶0011; for high velocity merchandise, products can be placed into layaway inventory in pallet quantities.)
	
Regarding Claim 2, High as modified by Gilder and Jenkins discloses the system of claim 1, wherein inventory events include transfer orders, purchase orders, sales events, inventory adjustment events, and combinations thereof. (High ¶0019; system may track each received shipment, each sale, each return, each shrink event, each damaged event)

Regarding Claim 3, High as modified by Gilder and Jenkins discloses the system of claim 1, further comprising an application programming interface providing access  (High ¶0018; inventory management systems 150A-C may include one or more computer systems, user interface devices) to near-realtime inventory information. (High ¶0017; the inventory database 130 may comprise a central database that is updated periodically and/or in real-time)

Regarding Claim 4, High as modified by Gilder and Jenkins discloses the system of claim 3, wherein the inventory information comprises per-item inventory information at one or more of a store level, a region level, or an enterprise level. (High ¶0017; central distribution center, a regional distribution center, a local distribution center, a warehouse, an online order fulfillment center, a retail facility, and)

Regarding Claims 5 and 13, High as modified by Gilder and Jenkins discloses the system of claim 1, wherein the inventory database maintains near-realtime inventory information. (High ¶0017; the inventory database 130 may comprise a central database that is updated periodically and/or in real-time)

Regarding Claim 6, High as modified by Gilder and Jenkins discloses the system of claim 1, wherein a query received at an application programming interface provides access (High ¶0018; inventory management systems 150A-C may include one or more computer systems, user interface devices) to near-realtime inventory levels reflected in the inventory database without requiring aggregation of inventory information from store-level inventory systems. (High ¶0017; the inventory database 130 may comprise a central database that is updated periodically and/or in real-time by the control circuit 110 and/or one or more inventory management systems 150A-C associated with individual item locations)

Regarding Claim 7, High as modified by Gilder and Jenkins discloses the system of claim 1, wherein the computing system comprises a plurality of computing devices. (High ¶0030; inventory management system may comprise one or more of a central computer system)

Regarding Claim 8, High as modified by Gilder and Jenkins discloses the system of claim 1, wherein the computing system is communicatively connected to a second computing system hosting a replenishment management system. (High ¶0030; inventory management system operates to provide information to store associates and/or device for managing inventory)

Regarding Claim 9, High as modified by Gilder and Jenkins discloses the system of claim 1, wherein the inventory database is hosted at a second computing system separate from the computing system. (High ¶0015; part of a server, a central computing system, a cloud server) (High ¶0019; inventory management systems 150A-B may keep track of the information locally and/or update a centrally maintained inventory database 130)

Regarding Claim 11, High as modified by Gilder and Jenkins discloses the method of claim 10, further comprising providing, through an Application programming interface, near-realtime inventory level information to a user application. (High ¶0018; inventory management systems 150A-C may include one or more computer systems, user interface devices) (High ¶0017; the inventory database 130 may comprise a central database that is updated periodically and/or in real-time)

Regarding Claim 12, High as modified by Gilder and Jenkins discloses the method of claim 11, wherein providing the near-realtime inventory level (High ¶0017; the inventory database 130 may comprise a central database that is updated periodically and/or in real-time by the control circuit 110 and/or one or more inventory management systems 150A-C associated with individual item locations)

Regarding Claim 14, High as modified by Gilder and Jenkins discloses the method of claim 10, further comprising, for each transaction, determining if the transaction is associated with an item included in the inventory database. (High ¶0011; methods and systems provide an equivalent item to fulfill a layaway contract at a designed time)

Regarding Claim 15, High as modified by Gilder and Jenkins discloses the method of claim 14, further comprising, upon determining that the transaction is associated with an item not in the inventory database, adding the item to the inventory database. (High ¶0026; system may add item counts if a location is expected to receive on a future date to estimate a future inventory)

Regarding Claim 17, High as modified by Gilder and Jenkins discloses the method of claim 16, wherein the inventory count associated with the item is due to the item being in transit. (High ¶0017; include items in transit)

Claim 19 is rejected on the same basis as claims 1 and 10 with the additional limitations of: 
a computing system including a processor, and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor to expose an application programming interface providing access to near-realtime inventory information and an inventory tracking engine which, when executed, causes the computing system to: (High ¶0015; processor, … configured to execute computer readable instructions stored on a computer readable storage memory)
receive a data stream comprising a plurality of realtime inventory events, the inventory events comprising transfer orders, purchase orders, sales events, inventory adjustment events, and combinations thereof; (High ¶0018; provide instructions on items to transfer to another item location, including one or more of item type, item count)
receive, concurrently with the data stream, a query at the application programming interface from a user application; and  (High ¶0030; inventory management system operates to provide information to store associates and/or device for managing inventory)
in response to the query, provide access to near-realtime inventory levels reflected in the inventory database at an item level without requiring aggregation of inventory information from store-level inventory systems. (High ¶0017; the inventory database 130 may comprise a central database that is updated periodically and/or in real-time by the control circuit 110 and/or one or more inventory management systems 150A-C associated with individual item locations)

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (Pub. No. US 2017/0255900 A1) in view of Gilder et al. (Pub. No. US 2014/0040182 A1,) Jenkins et al. (Patent No. US 7,668,761 B2,) and further in view of Schulz et al. (Pub. No. US 2007/0016632 A1.)
Regarding Claim 16, High as modified by Gilder and Jenkins discloses the method of claim 10, further comprising determining whether an inventory count for an item identified in the transaction is out of sync, (Schulz ¶0101; the server is out of sync with the user device and a backup of the server side inventory is restored, the slow sync process may be optimized by keeping a checkpoint marker (for example a time stamp) on the device every time a backup of the server side inventory is done. This allows the server to compare only those records that have changed after the checkpoint marker.) and in response to determining that an inventory count is out of sync, delaying adjustment of an inventory count associated with the item.  (Schulz ¶0100; The server requests all data from the device in question, compares all records with the inventory to identify mismatches, and updates the device with the records from the inventory.) (Examiner interprets delaying adjustment as waiting until inventory account is finalized.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine High with Schulz in order to cache offline database changes (Shulz ¶0101,) thereby protecting against data loss and optimizing network usage.

Regarding Claim 18, High as modified by Gilder, and Jenkins discloses the method of claim 16, wherein the inventory count associated with the item is out of sync due to the item being selected for purchase by a customer. (Schulz ¶0101; server to compare only those records that have changed after the checkpoint marker.) (Records are in this case inventory per Schulz ¶0100; compares all records with the inventory to identify mismatches.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine High with Schulz in order to cache offline database changes (Shulz ¶0101,) thereby protecting against data loss and optimizing network usage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Puerini et al. (Pub. No. US 2015/0012396 A1) discloses an inventory management system that can be updated to reflect parameters of items including aggregations of items in packages, cartons, crates, or pallets. (¶0025 of Puerini.) Rao et al. (Pub. No. US 2009/0319401 A1) discloses breaking down of groups of inventory items into smaller subsets and/or individual items. (¶0004 of Rao.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANT/          Examiner, Art Unit 3687

	
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624